Per Curiam :
It is altogether within the discretion of the court to stay proceedings in an action here, when the same subject-matter is in litigation between the same parties in the courts of another State or country. Many cases may arise in which that course should be pursued, particularly where the foreign court first acquired jurisdiction. But in this case no sufficient or satisfactory reason was given for staying the common-law action here until the suit in equity can be disposed of in Tennessee. The two notes sued on. were given by the defendant directly to the plaintiffs as receivers, and they formed part of the consideration paid on the settlement of transactions had between the defendant and the receivers of the co-partnership *316of Jaffray & Co. The suit in Tennessee was brought in anticipation of the maturity of these notes and upon allegations of the failure of consideration. That it was begun to forestall action here, and to compel the officers of this court to litigate in a foreign jurisdiction seems obvious. What is alleged, as constituting a cause of action in the Tennessee suit, to entitle the defendant to a decree for cancellation and surrender of the notes which were sent by the plaintiffs to that State for collection, would furnish, if true, a complete defense to the action pending here, and no adequate reason is shown why this action should not proceed. That is especially true in view of the delay of the defendant in making this motion. Issue was joined in this cause in April last. It was set down for trial as a preferred cause on June eleventh. This motion was then made, and the' trial is now fixed for the first day of the term after the summer vacation. It is to the interest of the receivership and of the creditors that the question of the liability of the defendant should be determined speedily.' He has answered in the cause and it is ready for trial. The court below was right in refusing to stay the trial and the order is affirmed, with costs..
Present—Babbett, Rumsey, Pattebson and Ingbaham, JJ.
Order affirmed, with costs.